            Case 1:19-cr-10357-RGS Document 29 Filed 01/15/20 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_________________________________
                                  )
UNITED STATES                     )
                                  )
v.                                )     CASE NO. 1:19-CR-10357-RGS
                                  )
DAVID JOHN                        )
also known as DAVID FONDOTS       )
                                  )
_________________________________)

                        MOTION OF DEFENDANT, DAVID JOHN,
                      TO MODIFY TERMS OF PRE-TRIAL RELEASE

       NOW COMES the defendant, David John (“John”), and respectfully moves the Court to

modify the terms and conditions of his pre-trial release to enable him to travel in the United States

for work and personal purposes and for removal of the ankle bracelet tracker. In support hereof,

John states as follows:

                                              FACTS

       1.       John has been charged with one count of wire fraud in violation of 18 U.S.C.

§1343. John has also been charged with one count of filing a false tax return in violation of 26

U.S.C. §7206(1) for Calendar Year 2015. The nature of the charges is that John allegedly took

unauthorized and unjustified payments from the company for which he was the founder, director

and officer, Mariposa Holdings Group, Inc. (“Mariposa”).

       2.       John is 57 years old. He has no criminal history except a single minor drug

possession charge 35 years ago in 1985 which was dismissed. He has lived in Westford,

Massachusetts for the past 20 years. He is a U.S. army veteran and honorably served the United

States overseas, receiving an honorable discharge.

       3.       The Defendant has two children, ages 22 and 18.
            Case 1:19-cr-10357-RGS Document 29 Filed 01/15/20 Page 2 of 6



       4.       John was the Vice President and Managing Director of Sales and Operations for a

technology company that does cloud-based telecommunications, Smart City, and IoT platforms

for Mobile Operators and large enterprises. He now is now a contractor seeking to work and

earn commissions in the same field where he has 30 years’ worth of expertise.

       5.       David has been in the Telecommunications industry for 31 years leading Sales,

Professional Services, and Operations. Software and managed service providers that can benefit

from David’s expertise are all over the US but the primary Telecommunications providers are

located in NY, NJ, TX, CA, FL, GA, DC, VA, and WA. Limiting David’s ability to be able to

cover these areas in their entirety and travel on short notice by plane to these locations entirely

prohibits his ability to work, earn a living, and remain relevant in his profession.

       6.       John has entered a plea deal with the Government. At the time of sentencing, John

expects to be able to show that these comparatively low amounts at issue, his lack of criminal

history, his quick acceptance of responsibility, and the fact that the wrongdoing giving rise to the

charges are three and four years old, will result in a finding of comparative lenience by the Court

with respect to the sentencing guidelines. In addition, John is currently working to prepare

amended tax returns so that the proper amount of back taxes are paid as soon as possible.

       7.       In this case, the Court (Dein, J.) ordered on June 7, 2019 that as conditions for

John’s pre-trial release, John would have to:

                a. Post a surety on his Westford, Massachusetts house running in favor of the

                   United States in the amount of $200,000, secured by a mortgage;

                b. Surrender his passport;

                c. Restrict his travel to Massachusetts and New York; and

                d. Abide by the other instructions set forth in the Order.
            Case 1:19-cr-10357-RGS Document 29 Filed 01/15/20 Page 3 of 6



See Order [Doc. #8].

       8.       In this case, the pretrial services of US probation office had originally

recommended to the court half of the bond amount, no US travel restrictions, and no physical

tracking device.

       9.       John’s current projects as well as his job-hunting requires travel in the US on

short notice and often with colleagues, which are prevented both by the restrictions as well as the

tracking device.

       10.      John has assiduously abided by all conditions of his pre-trial release. He recorded

a $200,000 mortgage on the family home to the United States, he is wearing an electronic

monitoring device, and he has restricted his travel.

       11.      John cannot travel which is directly limiting his ability to work and to generate

the money he needs to pay his back taxes and to support his family.

       12.      John would like to see his ailing grandmother, who raised him, in San Diego

before she dies. She is 96 years old and does not travel.

       13.      John changed his name from David Fondots in order to avoid harassment from his

former investors and business partners in Mariposa, which at the time was reported to Federal

authorities. John has not had the chance to change his passport after doing so.

       14.      John had his passport for nearly a week after his release and before the ankle

tracker was put in place on his person and he faithfully reported to the probation department

which supports the finding that he is not a flight risk.

                                           ARGUMENT

       When a defendant is released on pretrial supervision, the court must impose “the least

restrictive condition, or combination of conditions, that...will reasonably assure the appearance
          Case 1:19-cr-10357-RGS Document 29 Filed 01/15/20 Page 4 of 6



of the person as required...” 18 U.S.C. § 3142(c)(1)(B). See United States v. Townsend, 897 F.

2d 989 (9th Cir. 1990) (penalties to prevent flight taken in consideration of the nature of charges

involved); cf. United States v. Tortora, 922 F. 2d 880 (1st Cir. 1990) (history of criminal conduct

and noncompliance may bar pretrial release).

        The current travel restrictions imposed on John are not necessary to ensure his return to

Court. John is not a flight risk as his family is based in Massachusetts, he has no criminal

convictions, he has been cooperative with the Government during this process, and he has an

incentive to address these two criminal charges. John has no history of violence or of being a

threat to anyone including himself. The current travel restrictions are unduly burdensome on

him and are both preventing him from earning.

        Factors that the court may consider regarding the defendant’s character are their criminal

history, employment, family ties and community ties. 18 U.S.C. § 3142(g). All of the

defendant’s family ties are in the US and his dedication to his family now that this case is in the

final stages indicate that John will face sentencing.

        He would be willing of course to check in with his probation officer and give advanced

notice of his travels.

        The current terms of release imposed are not the least restrictive as his close family and

community ties will ensure his return to court. See United States v. Snead, No. 12-132M, 2014

U.S. Dist. LEXIS 14673 (D.R.I. Feb. 4, 2014) (travel restrictions were not the least restrictive

method given defendant’s family ties); United States v. Hutchins, 298 F. Supp. 3d 1205, 1207

(E.D. Wis. 2017) (electronic monitoring device is no longer needed where defendant showed

“willingness to comply with ... obligations to appear in this Court as required”).
          Case 1:19-cr-10357-RGS Document 29 Filed 01/15/20 Page 5 of 6



       More than six months have since passed since John made this request first before the

Magistrate. The additional passage of time has increased the hardship on John both from a job-

hunting perspective and with respect to his not being able to visit his ailing family members.

                                         CONCLUSION

       WHEREFORE, John respectfully requests that the Court modify the terms of his pre-trial

release such that he be permitted to travel freely and to no longer be subject to electronic

monitoring.



                                              Respectfully Submitted,

                                              DAVID FONDOTS

                                              By his attorney,




                                              ______________________
                                              Jonathan D. Plaut
                                              BBO#: 638344
                                              COHAN RASNICK MYERSON PLAUT LLP
                                              One State Street Suite 1200
                                              Boston, MA 02109
                                              (617) 451-3200
                                              jdplaut@chardonlaw.com
Date: January 15, 2020
          Case 1:19-cr-10357-RGS Document 29 Filed 01/15/20 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed through the Electronic Court Filing system

and will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing.

                                               Respectfully Submitted,




                                               ______________________
                                               Jonathan D. Plaut

Date: January 15, 2020
